—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered July 26, 1993, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 12V2 to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues concerning the reliability of identification evidence were properly presented to the jury and we see no reason to disturb its findings. Defendant’s acquittal of certain counts does not undermine the sufficiency and weight of the evidence supporting the counts upon which he was convicted.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). Given these determinations, we conclude that the People established the voluntariness of the confession beyond a reasonable doubt.
Nothing in the record suggests that the sentence was based on any impermissible criteria, and we perceive no abuse of sentencing discretion. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.